Title: From John Adams to Henry Laurens, 4 February 1778
From: Adams, John
To: Laurens, Henry


     
      Sir
      Braintree February 4. 1778
     
     I had this Moment the Honour of yours of the 15. Ultimo and I thank you for your Kindness to Mr. Thaxter of whom I had not before heard, Since he left this Place.
     The Act of Congress inclosed in your Letter, I will take with me to Europe, for which Country I hope to embark in five Days in the Boston Frigate, not without Regret at having been delayed So long.
     I shall make out Six Copies of the Resolution, and give Direc­tions for Sending one, by every Vessell, that shall sail from hence, untill they are all gone.
     I was disappointed in not finding, any Mention of the State of Burgoines Arms, which it Seems were damnified and unfit for Service; and Bayonettes and Swords which were without Scabbards; Circumstances which seem to be material; because those Injuries must have been done after the Convention, and in Violation of it, for no doubt the Intention of the Contracting Parties was, that all those Things Should be Surrendered without Injury.
     Your Account of the Trick, played upon Dispatches to Congress, is indeed alarming, and naturally excites Jealousies. If Mr. Lovell has received from me an Extract of a Letter, I received from Nantes, he may possibly have a similar Suspicion to mine, which does not ascribe this Trick to Ld. Stormont or his Emissaries.
     Certainly too much Vigilance and Caution cannot be used, in communicating Intelligence, between Congress and their Agents abroad. I am sir, in great Haste having many Things to think of and to do, in Preparation for my Voyage, with the sincerest Respect and Esteem your most obedient, and most huml sert
     
      John Adams
     
     
     
      Feb. 8
     
     P.S. Mr. Burgoine, is much agitated with the order to suspend his Embarkation. He has requested, an Interview with Mr. Hancock and Mr. S. Adams. The latter was ill and unable—the former by Advice of the House of Representatives, I hear is to meet him.
    